
	

113 HR 1919 : Safeguarding America’s Pharmaceuticals Act of 2013
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1919
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 4, 2013
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Federal Food, Drug, and
		  Cosmetic Act with respect to the pharmaceutical distribution supply chain, and
		  for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Safeguarding America’s
			 Pharmaceuticals Act of 2013.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Pharmaceutical distribution supply chain.
					Sec. 3. Enhanced drug distribution security.
					Sec. 4. National standards for wholesale
				distributors.
					Sec. 5. National licensure standards for third-party logistics
				providers.
					Sec. 6. Penalties.
					Sec. 7. Uniform national policy.
					Sec. 8 Electronic labeling.
				
			2.Pharmaceutical
			 distribution supply chainChapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding at the end the
			 following:
			
				HPharmaceutical
				Distribution Supply Chain
					581.DefinitionsIn this subchapter:
						(1)AuthorizedThe
				term authorized means—
							(A)in the case of a
				manufacturer or repackager, having a valid registration in accordance with
				section 510; and
							(B)in the case of a
				wholesale distributor, third-party logistics provider, or dispenser, licensed
				(as defined in this section).
							(2)DispenserThe
				term dispenser—
							(A)subject to subparagraph (C), means a retail
				pharmacy, hospital pharmacy, a group of chain pharmacies under common ownership
				and control, or any other person authorized by law to dispense or administer
				prescription drugs, to the extent such pharmacy, group, or person does not act
				as a wholesale distributor;
							(B)includes
				warehouses and distribution centers under common ownership or control of
				entities described in subparagraph (A) that are members of an affiliated group
				pursuant to section 1504(a) of the Internal Revenue Code of 1986, to the extent
				such warehouses and distribution centers do not act as a wholesale distributor;
				and
							(C)does not include a
				person who only dispenses prescription drug product to be used in animals in
				accordance with section 512(a)(5).
							(3)DispositionThe
				term disposition, with respect to a prescription drug product
				within the possession and control of an entity—
							(A)means the removal
				of such prescription drug product, or taking measures to prevent the
				introduction of such prescription drug product, from the pharmaceutical
				distribution supply chain; and
							(B)may include
				disposal, return of the prescription drug product for disposal, or other
				appropriate handling and other actions such as retaining a sample of the
				prescription drug product for additional physical examination or laboratory
				analysis by a manufacturer or regulatory or law enforcement agency.
							(4)Distribute or
				distributionThe terms distribute and
				distribution mean the sale, purchase, trade, delivery, handling,
				or storage of a prescription drug product.
						(5)Illegitimate
				prescription drug productThe term illegitimate
				prescription drug product means a prescription drug product which a
				manufacturer has confirmed—
							(A)is counterfeit,
				diverted, or stolen;
							(B)is intentionally
				adulterated such that the prescription drug product would result in serious
				adverse health consequences or death to humans; or
							(C)is otherwise unfit
				for distribution such that the prescription drug product is reasonably likely
				to cause serious adverse human health consequences or death.
							(6)LicensedThe
				term licensed means—
							(A)in the case of a wholesale distributor,
				having a valid license to make wholesale distributions consistent with the
				standards under section 583;
							(B)in the case of a third-party logistics
				provider, having a valid license to engage in the activities of a third-party
				logistics provider in accordance with section 584; and
							(C)in the case of a
				dispenser, having a valid license to dispense prescription drugs under State
				law.
							(7)ManufacturerThe
				term manufacturer means, with respect to a prescription drug
				product—
							(A)a person that
				holds an application approved under section 505 or a license issued under
				section 351 of the Public Health Service Act for such prescription drug
				product, or if such prescription drug product is not the subject of an approved
				application or license, the person who manufactured the prescription drug
				product;
							(B)a co-licensed
				partner of the person described in subparagraph (A) that obtains the
				prescription drug product directly from the person described in such
				subparagraph; or
							(C)a person that—
								(i)is
				a member of an affiliated group (as defined in section 1504(a) of the Internal
				Revenue Code of 1986) to which a person described in subparagraph (A) or (B) is
				also a member; and
								(ii)receives the
				prescription drug product directly from a person described in subparagraph (A)
				or (B).
								(8)Package
							(A)In
				generalThe term
				package means the smallest individual saleable unit of
				prescription drug product for distribution in interstate commerce by a
				manufacturer or repackager that is intended by the manufacturer for ultimate
				sale to the dispenser of such prescription drug product.
							(B)Individual
				saleable unitThe term
				individual saleable unit means the smallest container of
				prescription drug product introduced into interstate commerce by the
				manufacturer or repackager that is intended by the manufacturer for individual
				sale to a dispenser.
							(9)Prescription
				drugThe term prescription drug means a drug for
				human use subject to section 503(b)(1).
						(10)Prescription
				drug productThe term
				prescription drug product means a prescription drug in a finished
				dosage form for administration to a patient without substantial further
				manufacturing (such as capsules, tablets, and lyophilized prescription drug
				products before reconstitution).
						(11)Prescription
				drug product identifierThe term prescription drug product
				identifier means a standardized graphic that—
							(A)includes the
				standardized numerical identifier, lot number, and expiration date of a
				prescription drug product; and
							(B)is in both
				human-readable form and on a machine-readable data carrier that conforms to the
				standards developed by a widely recognized international standards development
				organization.
							(12)QuarantineThe term quarantine means to
				store or identify a product, for the purpose of preventing distribution or
				transfer of the product, in a physically separate area clearly identified for
				such use, or through use of other procedures such as automated
				designation.
						(13)RepackagerThe
				term repackager means a person who owns or operates an
				establishment that repacks and relabels a prescription drug product or package
				for further sale or distribution.
						(14)ReturnThe term return means
				providing prescription drug product to the authorized trading partner or
				trading partners from which such prescription drug product was purchased or
				received, or to a returns processor for handling of such prescription drug
				product.
						(15)Returns
				processorThe terms returns processor mean a person
				who owns or operates an establishment that provides for the disposition of or
				otherwise processes saleable and nonsaleable prescription drug product received
				from an authorized trading partner such that the prescription drug product may
				be processed for credit to the purchaser, manufacturer, seller, or disposed of
				for no further distribution.
						(16)Specific
				patient needThe term specific patient need—
							(A)means with respect
				to the transfer of a prescription drug product from one pharmacy to another, to
				fill a prescription for an identified patient; and
							(B)does not include
				the transfer of a prescription drug product from one pharmacy to another for
				the purpose of increasing or replenishing stock in anticipation of a potential
				need.
							(17)Standardized
				numerical identifierThe term
				standardized numerical identifier means a set of numbers or
				characters that—
							(A)is used to
				uniquely identify each package or homogenous case of the prescription drug
				product; and
							(B)is composed of the
				National Drug Code that corresponds to the specific prescription drug product
				(including the particular package configuration) combined with a unique
				alphanumeric serial number of up to 20 characters.
							(18)Suspect
				prescription drug productThe term suspect prescription
				drug product means a prescription drug product for which there is reason
				to believe that such prescription drug product—
							(A)is potentially
				counterfeit, diverted, or stolen;
							(B)is potentially
				intentionally adulterated such that the prescription drug product would result
				in serious adverse health consequences or death to humans; or
							(C)appears otherwise
				unfit for distribution such that the prescription drug product would result in
				serious adverse health consequences or death to humans.
							(19)Third-party
				logistics providerThe term third-party logistics
				provider means an entity that provides or coordinates warehousing,
				distribution, or other logistics services of a prescription drug product in
				interstate commerce on behalf of a manufacturer, wholesale distributor, or
				dispenser of a prescription drug product, but does not take ownership of the
				prescription drug product, nor have responsibility to direct the sale or
				disposition of, the prescription drug product.
						(20)Trading
				partnerThe term trading partner means—
							(A)a manufacturer,
				repackager, wholesale distributor, or dispenser from whom a manufacturer,
				repackager, wholesale distributor, or dispenser accepts ownership of a
				prescription drug product or to whom a manufacturer, repackager, wholesale
				distributor, or dispenser transfers ownership of a prescription drug product;
				or
							(B)a third-party
				logistics provider from whom a manufacturer, repackager, wholesale distributor,
				or dispenser accepts possession of a prescription drug product or to whom a
				manufacturer, repackager, wholesale distributor, or dispenser transfers
				possession of a prescription drug product.
							(21)Transaction
							(A)In
				generalThe term transaction means the transfer in
				interstate commerce of prescription drug product between persons in which a
				change of ownership occurs.
							(B)ExemptionsThe
				term transaction does not include—
								(i)intracompany distribution of any
				prescription drug product, including between members of an affiliated group (as
				defined in section 1504(a) of the Internal Revenue Code of 1986);
								(ii)the distribution
				of a prescription drug product among hospitals or other health care entities
				that are under common control;
								(iii)the distribution
				of a prescription drug product for emergency medical reasons including a public
				health emergency declaration pursuant to section 319 of the Public Health
				Service Act, except that a drug shortage not caused by a public health
				emergency shall not constitute an emergency medical reason;
								(iv)the dispensing of
				a prescription drug product pursuant to a valid prescription executed in
				accordance with section 503(b)(1);
								(v)the distribution
				of prescription drug product samples by a manufacturer or a licensed wholesale
				distributor in accordance with section 503(d);
								(vi)the distribution
				of blood or blood components intended for transfusion;
								(vii)the distribution
				of minimal quantities of prescription drug product by a licensed retail
				pharmacy to a licensed practitioner for office use;
								(viii)the
				distribution of a prescription drug product by a charitable organization to a
				nonprofit affiliate of the organization to the extent otherwise permitted by
				law;
								(ix)the distribution
				of a prescription drug product pursuant to the sale or merger of a pharmacy or
				pharmacies or a wholesale distributor or wholesale distributors, except that
				any records required to be maintained for the prescription drug product shall
				be transferred to the new owner of the pharmacy or pharmacies or wholesale
				distributor or wholesale distributors;
								(x)the dispensing of
				a prescription drug product approved under section 512(b);
								(xi)the transfer of
				prescription drug products to or from any facility that is licensed by the
				Nuclear Regulatory Commission or by a State pursuant to an agreement with such
				Commission under section 274 of the Atomic Energy Act of 1954 (42 U.S.C.
				2021);
								(xii)the distribution
				of a combination product that consists of—
									(I)a product
				comprised of two or more components that are each a drug, biological product,
				or device and that are physically, chemically, or otherwise combined or mixed
				and produced as a single entity;
									(II)two or more
				separate products packaged together in a single package or as a unit and
				comprised of a drug and device or a device and biological product; or
									(III)two or more
				finished devices plus one or more drug or biological products which are
				packaged together in a medical convenience kit described in clause
				(xiii);
									(xiii)the
				distribution of a medical convenience kit which is a collection of finished
				products (consisting of devices or drugs) assembled in kit form strictly for
				the convenience of the purchaser or user if—
									(I)the medical
				convenience kit is assembled in an establishment that is registered with the
				Food and Drug Administration as a medical device manufacturer;
									(II)the person who
				manufacturers the medical convenience kit purchased the prescription drug
				product directly from the manufacturer or from a wholesale distributor that
				purchased the prescription drug product directly from the manufacturer;
									(III)the person who
				manufacturers the medical convenience kit does not alter the primary container
				or label of the prescription drug product as purchased from the manufacturer or
				wholesale distributor;
									(IV)the medical
				convenience kit does not contain a controlled substance (as defined in section
				102 of the Controlled Substances Act); and
									(V)the prescription
				drug products contained in the medical convenience kit are—
										(aa)intravenous
				solutions intended for the replenishment of fluids and electrolytes;
										(bb)drugs intended to
				maintain the equilibrium of water and minerals in the body;
										(cc)drugs intended
				for irrigation or reconstitution;
										(dd)anesthetics;
										(ee)anticoagulants;
										(ff)vasopressors;
				or
										(gg)sympathicomimetics;
										(xiv)the distribution
				of an intravenous prescription drug product that, by its formulation, is
				intended for the replenishment of fluids and electrolytes (such as sodium,
				chloride, and potassium) or calories (such as dextrose and amino acids);
								(xv)the distribution
				of an intravenous prescription drug product used to maintain the equilibrium of
				water and minerals in the body, such as dialysis solutions;
								(xvi)the distribution
				of a prescription drug product that is intended for irrigation or
				reconstitution, or sterile water, whether intended for such purposes or for
				injection;
								(xvii)the
				distribution of compressed medical gas; or
								(xviii)(I)the distribution of a product by a
				dispenser, or a wholesale distributor acting at the direction of the dispenser,
				to a repackager registered under section 510 for the purpose of repackaging the
				drug for use by that dispenser or another health care entity that is under the
				dispenser’s ownership or control, so long as the dispenser retains ownership of
				the prescription drug product; and
									(II)the saleable or
				nonsaleable return by such repackager of such prescription drug product.
									(C)Compressed
				medical gasFor purposes of subparagraph (B)(xvii), the term
				compressed medical gas means any substance in its gaseous or
				cryogenic liquid form that meets medical purity standards and has application
				in a medical or homecare environment, including oxygen and nitrous
				oxide.
							(22)Transaction
				historyThe term transaction history means a
				statement that—
							(A)includes the
				transaction information for each transaction conducted with respect to a
				prescription drug product beginning with the manufacturer or initial purchase
				distributor; and
							(B)is in paper or electronic form.
							(23)Transaction
				informationThe term transaction information
				means—
							(A)the proprietary or
				established name or names of the prescription drug product;
							(B)the strength and
				dosage form of the prescription drug product;
							(C)the National Drug
				Code number of the prescription drug product;
							(D)the container
				size;
							(E)the number of
				containers;
							(F)the lot number of
				the prescription drug product;
							(G)the date of the
				transaction;
							(H)the business name
				and address of the person from whom ownership is being transferred; and
							(I)the business name
				and address of the person to whom ownership is being transferred.
							(24)Transaction
				statementThe transaction statement is a
				statement, which states that the manufacturer, repackager, wholesale
				distributor, third-party logistics provider, or dispenser transferring
				ownership in a transaction—
							(A)is
				authorized;
							(B)received transaction information and a
				transaction statement as required under section 582 from the prior owner of the
				prescription drug product;
							(C)did not knowingly
				and intentionally ship an illegitimate prescription drug product;
							(D)did not knowingly
				and intentionally provide false transaction information; and
							(E)did not knowingly
				and intentionally alter the transaction history.
							(25)Verification
				and verifyThe terms verification and
				verify—
							(A)mean determining
				whether the prescription drug product identifier affixed to, or imprinted upon,
				a package or homogeneous case of the prescription drug product corresponds to
				the standardized numerical identifier or lot number, and expiration date
				assigned to the prescription drug product by the manufacturer or the
				repackager, as applicable; and
							(B)include making the
				determination under subparagraph (A) using human-readable or machine-readable
				methods.
							(26)Wholesale
				distributorThe term
				wholesale distributor—
							(A)means a person
				engaged in wholesale distribution (as defined in section 583); and
							(B)excludes—
								(i)a
				manufacturer, a co-licensed partner of a manufacturer, or a third-party
				logistics provider, or a dispenser who does not engage in such wholesale
				distribution;
								(ii)a
				repackager engaged in such wholesale distribution; or
								(iii)the distribution of prescription drug
				product or an offer to distribute prescription drug product by an authorized
				repackager that has taken ownership or possession of the prescription drug
				product and repacked the prescription drug product in accordance with the
				requirements of section 582(e).
								582.Requirements
						(a)In
				general
							(1)Compliance
				requiredAn entity that is a manufacturer, repackager, wholesale
				distributor, third-party logistics provider, or dispenser shall comply with the
				requirements of this section. If an entity meets the definition of more than
				one of the entities referred to in the preceding sentence, such entity shall
				comply with all applicable requirements of this section, but shall not be
				required to comply with duplicative requirements.
							(2)StandardsThe Secretary shall, in consultation with
				other appropriate Federal officials, manufacturers, repackagers, wholesale
				distributors, third-party logistics providers, and dispensers, establish, by
				regulation, standards for the exchange of transaction history and transaction
				statement (in paper or electronic form) for purposes of complying with this
				section. The standards established under this paragraph shall be in accordance
				with a form developed by a widely recognized international standards
				development organization. In establishing such standards, the Secretary shall
				consider the feasibility of establishing standardized documentation to be used
				by all members of the pharmaceutical distribution supply chain to convey the
				transaction history and transaction statement to the subsequent owner of a
				prescription drug product. The Secretary shall publish such standards not later
				than 180 days after the date of the enactment of the
				Safeguarding America’s Pharmaceuticals Act of
				2013.
							(3)Waivers,
				exceptions, and exemptionsNot later than one year after the date
				of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, the Secretary shall
				promulgate a regulation to—
								(A)establish a process by which the Secretary
				may grant, at the request of an authorized manufacturer, repackager, wholesale
				distributor, or dispenser, a waiver from any of the requirements of this
				section—
									(i)if
				the Secretary determines that such requirements would result in an undue
				economic hardship; or
									(ii)for emergency
				medical reasons, including a public health emergency declaration pursuant to
				section 319 of the Public Health Service Act;
									(B)establish a process, with respect to the
				prescription drug product identifier requirement under paragraph (2) of
				subsections (b), (c), (d), and (e) through which—
									(i)a
				manufacturer or repackager may request a waiver with respect to prescription
				drug products that are packaged in a container too small or otherwise unable to
				accommodate a label with sufficient space to bear the information required for
				compliance with such requirement; and
									(ii)the Secretary
				determines whether to waive such requirement; and
									(C)establish a process by which the Secretary
				may add the prescription drug products or transactions that are exempt from the
				requirements of this section.
								(4)Grandfathered
				persons and prescription drug products
								(A)In
				generalNot later than one
				year after the date of the enactment of the Safeguarding America’s Pharmaceuticals Act of
				2013, the Secretary shall specify, by regulation, whether and
				under what circumstances the prescription drug product identifier requirement
				under paragraph (2) of subsections (b), (c), (d), and (e) shall apply to a
				prescription drug product that is in the supply chain or in a manufacturer’s
				inventory on the date of the enactment of the Safeguarding America’s Pharmaceuticals Act of
				2013.
								(B)Third-party
				logistics provider licensesUntil the date that is 1 year after the
				effective date of the third-party logistics provider licensing requirements
				under section 584, a third-party logistics provider shall be considered
				licensed under section 581(6)(B) unless the Secretary has made a
				finding that the third-party logistics provider does not utilize good handling
				and distribution practices and publishes notice thereof.
								(C)Label
				changesChanges made to package labels solely to incorporate the
				prescription drug product identifier may be submitted to the Secretary in the
				annual report of an establishment, in accordance with section 314.70(d) of
				chapter 21, Code of Federal Regulations (or any successor regulation).
								(b)Manufacturer
				requirements
							(1)Prescription
				drug product tracing
								(A)In
				generalBeginning not later than January 1, 2015, a manufacturer
				shall—
									(i)prior to, or at the time of, each
				transaction in which such manufacturer transfers ownership of a prescription
				drug product—
										(I)until the date than is 5 years after the
				date of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, provide the subsequent
				owner with the transaction history and a transaction statement in a single
				document in paper or electronic form; and
										(II)on or after such date, provide the
				subsequent owner with the transaction history and a transaction statement in
				electronic form; and
										(ii)maintain the
				transaction information for each such transaction for not less than 3 years
				after the date of the transaction.
									(B)Requests for
				informationUpon a request by the Secretary or other appropriate
				Federal or State official, in the event of a recall or for the purpose of
				investigating a suspect prescription drug product or an illegitimate
				prescription drug product, a manufacturer shall, not later than 2 business days
				after receiving the request or in such reasonable time as determined by the
				Secretary, provide to the Secretary or other official, the applicable
				transaction history and transaction statement for the prescription drug
				product.
								(2)Prescription
				drug product identifierBeginning not later than 5 years after the
				date of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, a manufacturer shall affix
				or imprint a prescription drug product identifier on each package and
				homogenous case of a prescription drug product intended to be introduced in a
				transaction. Such manufacturer shall maintain the information in the
				prescription drug product identifier for such prescription drug product for not
				less than 3 years after the date of the transaction.
							(3)Authorized
				trading partnersBeginning not later than January 1, 2015, a
				manufacturer shall ensure that each of its trading partners is
				authorized.
							(4)List of
				authorized distributors of recordBeginning not later than January 1, 2015,
				each manufacturer of a prescription drug shall—
								(A)maintain a list of
				the authorized distributors of record of such drug at the corporate offices of
				such manufacturer;
								(B)make such list
				publicly available, including placement on the Internet Website of such
				manufacturer; and
								(C)update such list
				not less than once per quarter.
								(5)VerificationBeginning not later than January 1, 2015, a
				manufacturer shall implement systems and processes to enable the manufacturer
				to comply with the following requirements:
								(A)Suspect
				prescription drug product
									(i)In
				generalUpon making a determination that a prescription drug
				product in the possession or control of the manufacturer is a suspect
				prescription drug product, or upon receiving a request for verification from
				the Secretary that a prescription drug product within the possession or control
				of a manufacturer is a suspect prescription drug product, a manufacturer shall
				promptly conduct an investigation in coordination with trading partners, as
				applicable, to determine whether the prescription drug product is an
				illegitimate prescription drug product. Beginning not later than 5 years after
				the date of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, such investigation shall
				include—
										(I)verifying the
				prescription drug product at the package level;
										(II)validating any
				applicable transaction history in the possession of the manufacturer;
				and
										(III)otherwise
				investigating to determine whether the prescription drug product is an
				illegitimate prescription drug product.
										(ii)Cleared
				prescription drug productIf the manufacturer determines that a
				suspect prescription drug product is not an illegitimate prescription drug
				product, the manufacturer shall promptly notify the Secretary of such
				determination and such prescription drug product may be further
				distributed.
									(iii)RecordsA
				manufacturer shall keep records of its investigation of a suspect prescription
				drug product for not less than 3 years after the conclusion of the
				investigation.
									(B)Illegitimate
				prescription drug product
									(i)In
				generalUpon determining that a prescription drug product in the
				possession or control of a manufacturer is an illegitimate prescription drug
				product, the manufacturer shall—
										(I)quarantine such
				prescription drug product from prescription drug product intended for
				distribution; and
										(II)provide for the
				disposition of the illegitimate prescription drug product.
										(ii)Trading
				partnerUpon determining that
				a prescription drug product in the possession or control of a trading partner
				is an illegitimate prescription drug product, the manufacturer shall take
				reasonable steps to assist a trading partner to provide for the disposition of
				the illegitimate prescription drug product.
									(iii)Making a
				notificationUpon determining that a prescription drug product in
				the possession or control of the manufacturer is an illegitimate prescription
				drug product, the manufacturer shall notify the Secretary of such determination
				not later than 24 hours after making such determination. The Secretary shall
				determine whether additional trading partner notification is
				appropriate.
									(iv)Responding to a
				notificationUpon the receipt of a notification from the
				Secretary that a determination has been made that a prescription drug product
				is an illegitimate prescription drug product, a manufacturer shall—
										(I)identify all
				illegitimate prescription drug products that are subject to such notification
				and in the possession or control of the manufacturer, including any
				prescription drug product that is subsequently received; and
										(II)perform the
				activities described in clause (i).
										(v)RecordsA
				manufacturer shall keep records of the disposition of an illegitimate
				prescription drug product for not less than 3 years after the conclusion of the
				disposition.
									(C)Electronic
				databaseA manufacturer may satisfy the requirements of this
				paragraph through the use of a secure electronic database developed and
				operated by the manufacturer or another entity. The owner of such database
				shall establish the requirements and processes to respond to requests and may
				provide for data access to other members of the pharmaceutical distribution
				supply chain, as appropriate. The development and operation of such a database
				shall not relieve a manufacturer of the requirement under this paragraph to
				respond to a verification request submitted by means other than a secure
				electronic database.
								(D)Returned
				prescription drug productBeginning not later than 5 years after
				the date of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, upon receipt of a returned
				prescription drug product that the manufacturer intends to further distribute,
				before further distributing such prescription drug product, the manufacturer
				shall—
									(i)verify the
				prescription drug product identifier for each sealed homogeneous case of such
				prescription drug product; or
									(ii)if such
				prescription drug product is not in a sealed homogeneous case, verify the
				prescription drug product identifier on each package.
									(c)Wholesale
				distributor requirements
							(1)Prescription
				drug product tracing
								(A)In
				generalBeginning not later than April 1, 2015, a wholesale
				distributor shall—
									(i)not accept
				ownership of a prescription drug product unless the previous owner prior to, or
				at the time of, the transaction provides the applicable transaction history and
				a transaction statement for the prescription drug product;
									(ii)subject to clause (iv), prior to, or at the
				time of, each transaction in which the wholesale distributor transfers
				ownership of a prescription drug product—
										(I)in the case that the wholesale distributor
				purchased the prescription drug product directly from the manufacturer, the
				exclusive distributor of the manufacturer, or a repackager that purchased
				directly from the manufacturer, provide the subsequent owner with transaction
				history and a transaction statement for the prescription drug product—
											(aa)if the subsequent owner is a dispenser, on
				a single document in paper or electronic form; or
											(bb)if the subsequent owner is a wholesale
				distributor, through any combination of self-generated paper, electronic data,
				or manufacturer-provided information on the product package;
											(II)in the case that the wholesale distributor
				did not purchase the prescription drug product as described in subclause
				(I)—
											(aa)provide the subsequent owner with the
				transaction history and a transaction statement beginning with the wholesale
				distributor that did so purchase the prescription drug product in paper or
				electronic form; or
											(bb)pursuant to a
				written agreement between the wholesale distributor and a dispenser, maintain
				the transaction history and transaction statement on behalf of the dispenser
				and if requested by the dispenser, provide the transaction history and
				transaction statement to the dispenser in paper or electronic form in a timely
				manner so as to permit the dispenser to comply with requests pursuant to
				subsection (d)(1)(D);
											(iii)maintain the transaction information for
				each transaction described in clauses (i) and (ii) for not less than 3 years
				after the transaction; and
									(iv)on or after the date that is 5 years after
				the date of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, provide the transaction
				history and transaction statement in electronic form.
									(B)Inclusion of lot
				number in transaction historyUntil the date that is 5 years after the
				date of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, the transaction history
				provided by a wholesale distributer under this paragraph shall not be required
				to include the lot number of the product or the initial date of the transaction
				from the manufacturer (as such terms are used in subparagraphs (F) and (G) of
				section 581(23)).
								(C)Returns
				exception
									(i)Saleable
				returnsNotwithstanding
				subparagraph (A), a wholesale distributor may—
										(I)accept returned prescription drug product
				without a transaction history from a dispenser or repackager; and
										(II)distribute such returned prescription drug
				product with a transaction history that begins with the wholesale distributor
				that so accepted the returned product.
										(ii)Nonsaleable
				returnsA wholesale distributor may return a nonsaleable
				prescription drug to the manufacturer or repackager, to the wholesale
				distributor from whom such prescription drug was purchased, or to a person
				acting on behalf of such a person, including a returns processor, without
				providing the information required under subparagraph (A).
									(D)Requests for
				informationUpon a request by the Secretary or other appropriate
				Federal or State official, in the event of a recall or for the purpose of
				investigating a suspect prescription drug product or an illegitimate
				prescription drug product a wholesale distributor shall, not later than 2
				business days after receiving the request or in such other reasonable time as
				determined by the Secretary, provide the applicable transaction history and
				transaction statements for the prescription drug product.
								(2)Prescription
				drug product identifierBeginning not later than 7 years after
				the date of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, a wholesale distributor
				may engage in transactions involving a prescription drug product only if such
				prescription drug product is encoded with a prescription drug product
				identifier, except as provided in subsection (a)(4).
							(3)Authorized
				trading partnersBeginning not later than January 1, 2015, a
				wholesale distributor shall ensure that each of its trading partners is
				authorized.
							(4)VerificationBeginning
				not later than April 1, 2015, a wholesale distributor shall implement systems
				to enable the wholesale distributor to comply with the following
				requirements:
								(A)Suspect
				prescription drug product
									(i)In
				generalUpon making a determination that a prescription drug
				product in the possession or control of the wholesale distributor is a suspect
				prescription drug product, or upon receiving a request for verification from
				the Secretary that a prescription drug product within the possession or control
				of a wholesale distributor is a suspect prescription drug product, a wholesale
				distributor shall promptly conduct an investigation to determine whether the
				prescription drug product is an illegitimate prescription drug product.
				Beginning not later than 7 years after the date of the enactment of the
				Safeguarding America’s Pharmaceuticals Act of
				2013, such investigation shall include—
										(I)verifying a
				package of the prescription drug product;
										(II)validating any
				applicable transaction history in the possession of the wholesale distributor;
				and
										(III)otherwise
				investigating to determine whether the prescription drug product is an
				illegitimate prescription drug product.
										(ii)Cleared
				prescription drug productIf the wholesale distributor determines
				that a suspect prescription drug product is not an illegitimate prescription
				drug product, the wholesale distributor shall promptly notify the Secretary of
				such determination and such prescription drug product may be further
				distributed.
									(iii)RecordsA
				wholesale distributor shall keep records of its investigation of a suspect
				prescription drug product for not less than 3 years after the conclusion of the
				investigation.
									(B)Illegitimate
				prescription drug product
									(i)In
				generalUpon receiving notice that a manufacturer of a
				prescription drug product has determined that a prescription drug product in
				the possession or control of a wholesale distributor is an illegitimate
				prescription drug product, the wholesale distributor shall—
										(I)quarantine such prescription drug product
				within the possession or control of the wholesale distributor from prescription
				drug product intended for distribution; and
										(II)provide for the disposition of the
				illegitimate prescription drug product within the possession or control of the
				wholesale distributor.
										(ii)Trading
				partnerUpon determining that
				a prescription drug product in the possession or control of a trading partner
				is an illegitimate prescription drug product, the wholesale distributor shall
				take reasonable steps to assist a trading partner to provide for the
				disposition of the illegitimate prescription drug product.
									(iii)Making a
				notificationUpon determining that a prescription drug product in
				the possession or control of the wholesale distributor is an illegitimate
				prescription drug product, the wholesale distributor shall notify the Secretary
				of such determination not later than 24 hours after making such determination.
				The Secretary shall determine whether additional trading partner notification
				is appropriate.
									(iv)Responding to a
				notificationUpon the receipt of a notification from the
				Secretary that a determination has been made that a prescription drug product
				is an illegitimate prescription drug product, a wholesale distributor
				shall—
										(I)identify all
				illegitimate prescription drug products subject to such notification that are
				in the possession or control of the wholesale distributor, including any such
				prescription drug product that is subsequently received; and
										(II)perform the
				activities described in clause (i).
										(v)RecordsA
				wholesale distributor shall keep records of the disposition of an illegitimate
				prescription drug product for not less than 3 years after the conclusion of the
				disposition.
									(C)Electronic
				databaseA wholesale distributor may satisfy the requirements of
				this paragraph through the use of a secure electronic database developed and
				operated by the manufacturer or another entity. The owner of such database
				shall establish the requirements and processes to respond to requests and may
				provide for data access to other members of the pharmaceutical distribution
				supply chain, as appropriate. The development and operation of such a database
				shall not relieve a wholesale distributor of the requirement under this
				paragraph to respond to a verification request submitted by means other than a
				secure electronic database.
								(D)Returned
				prescription drug productBeginning not later than 7 years after
				the date of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, upon receipt of a returned
				prescription drug product that the wholesale distributor intends to further
				distribute, before further distributing such prescription drug product, the
				wholesale distributor shall—
									(i)verify the
				prescription drug product identifier for each sealed homogeneous case of such
				prescription drug product; or
									(ii)if such
				prescription drug product is not in a sealed homogeneous case, verify the
				prescription drug product identifier on each package.
									(d)Dispenser
				requirements
							(1)Prescription
				drug product tracing
								(A)In
				generalBeginning not later than July 1, 2015, a
				dispenser—
									(i)shall not accept
				ownership of a prescription drug product, unless the previous owner prior to,
				or at the time of, the transaction, provides transaction history and a
				transaction statement;
									(ii)prior to, or at
				the time of, each transaction in which the dispenser transfers ownership of a
				prescription drug product (but not including dispensing to a patient or
				returns) shall provide the subsequent owner with transaction history and a
				transaction statement for the prescription drug product, except that the
				requirements of this clause shall not apply to sales by a dispenser to another
				dispenser to fulfill a specific patient need; and
									(iii)shall maintain
				transaction information for a period of not less than 3 years after the date of
				the transaction.
									(B)Agreements with
				third partiesA dispenser may enter into a written agreement with
				a third party, including an authorized wholesale distributor, under which the
				third party confidentially maintains the transaction information required to be
				maintained under this subsection on behalf of the dispenser. If a dispenser
				enters into such an agreement, the dispenser shall maintain a copy of the
				written agreement.
								(C)Returns
				exception
									(i)Saleable
				returnsNotwithstanding
				subparagraph (A)(ii), a dispenser may return prescription drug product to the
				trading partner from which the dispenser obtained the prescription drug product
				without providing the information required under such subparagraph.
									(ii)Nonsaleable
				returnsNotwithstanding subparagraph (A)(ii), a dispenser may
				return a nonsaleable prescription drug to the manufacturer or repackager, to
				the wholesale distributor from whom such prescription drug was purchased, to a
				returns processor, or to a person acting on behalf of such persons without
				providing the information required under such subparagraph.
									(D)Requests for
				informationUpon a request by
				the Secretary or other appropriate Federal or State official, in the event of a
				recall or for the purpose of investigating a suspect prescription drug product
				or an illegitimate prescription drug product—
									(i)a dispenser shall not later than 2 business
				days after receiving the request or in another such reasonable time as
				determined by the Secretary, provide the applicable transaction history and
				transaction statement which the dispenser received from the previous owner;
									(ii)the information
				provided by the dispenser under clause (i) is not required to include the lot
				number of the product, the initial date of the transaction, or the initial date
				of the shipment from the manufacturer unless such information was provided
				electronically by the previous owner, manufacturer, or wholesale distributor to
				the dispenser; and
									(iii)a dispenser may
				respond to the request by providing the paper documentation received from the
				previous owner or by providing electronic information.
									(2)Prescription
				drug product identifierBeginning not later than 8 years after
				the date of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, a dispenser may engage in
				transactions involving a prescription drug product only if such prescription
				drug product is encoded with a prescription drug product identifier, except as
				provided in subsection (a)(4).
							(3)Authorized
				trading partnersBeginning
				not later than January 1, 2015, a dispenser shall ensure that each of its
				trading partners is authorized.
							(4)VerificationBeginning
				not later than January 1, 2015, a dispenser shall implement systems to enable
				the dispenser to comply with the following requirements:
								(A)Suspect
				prescription drug product
									(i)In
				generalUpon making a determination that a prescription drug
				product in the possession or control of the dispenser is a suspect prescription
				drug product, or upon receiving a request for verification from the Secretary
				that a prescription drug product within the possession or control of a
				dispenser is a suspect prescription drug product, a dispenser shall promptly
				conduct an investigation to determine whether the prescription drug product is
				an illegitimate prescription drug product. Such investigation shall
				include—
										(I)verifying whether
				the lot number of a suspect prescription drug product corresponds with the lot
				number for such prescription drug product;
										(II)beginning 8 years after the date of the
				enactment of the Safeguarding America’s
				Pharmaceuticals Act of 2013, verifying that the product
				identifier of at least 3 packages or 10 percent of such suspect prescription
				drug product, whichever is greater, or all packages, if there are fewer than 3,
				corresponds with the prescription drug product identifier for such
				product;
										(III)validating any
				applicable transaction history in the possession of the dispenser; and
										(IV)otherwise
				investigating to determine whether the prescription drug product is an
				illegitimate prescription drug product.
										(ii)Cleared
				prescription drug productIf the dispenser makes the
				determination that a suspect prescription drug product is not an illegitimate
				prescription drug product, the dispenser shall promptly notify the Secretary of
				such determination and such prescription drug product may be further
				dispensed.
									(iii)RecordsA
				dispenser shall keep records of its investigation of a suspect prescription
				drug product for not less than 3 years after the conclusion of the
				investigation.
									(B)Illegitimate
				prescription drug product
									(i)In
				generalUpon receiving notice
				that a manufacturer of a prescription drug product has determined that a
				prescription drug product in the possession or control of a dispenser is an
				illegitimate prescription drug product, the dispenser shall—
										(I)quarantine such
				prescription drug product within the possession or control of the dispenser
				from prescription drug product intended for distribution; and
										(II)provide for the disposition of the
				illegitimate prescription drug product within the possession or control of the
				dispenser.
										(ii)Trading
				partnersUpon determining
				that a prescription drug product in the possession or control of a trading
				partner is an illegitimate prescription drug product, the dispenser shall take
				reasonable steps to assist a trading partner to provide for the disposition of
				the illegitimate prescription drug product.
									(iii)Making a
				notificationUpon determining that a prescription drug product in
				the possession or control of the dispenser is an illegitimate prescription drug
				product, the dispenser shall notify the Secretary of such determination not
				later than 24 hours after making such determination. The Secretary shall
				determine whether additional trading partner notification is
				appropriate.
									(iv)Responding to a
				notificationUpon the receipt of a notification from the
				Secretary that a determination has been made that a prescription drug product
				is an illegitimate prescription drug product, a dispenser shall—
										(I)identify all
				illegitimate prescription drug products that are subject to such notification
				and in the possession or control of the dispenser, including any such
				prescription drug product that is subsequently received; and
										(II)perform the
				activities described in clause (i).
										(v)RecordsA
				dispenser shall keep records of the disposition of an illegitimate prescription
				drug product for not less than 3 years after the conclusion of the
				disposition.
									(C)Electronic
				databaseA dispenser may satisfy the requirements of this
				paragraph through the use of a secure electronic database developed and
				operated by the manufacturer or another entity. The owner of such database
				shall establish the requirements and processes to enable responding to requests
				and may provide for data access to other members of the pharmaceutical
				distribution supply chain, as appropriate. The development and operation of
				such a database shall not relieve a dispenser of the requirement under this
				paragraph to respond to a verification request submitted by means other than a
				secure electronic database.
								(e)Repackager
				requirements
							(1)Prescription
				drug product tracing
								(A)In
				generalBeginning not later
				than April 1, 2015, with respect to a prescription drug product received by a
				repackager from a wholesale distributor, and beginning not later than January
				1, 2015, with respect to any other prescription drug product, a repackager
				shall—
									(i)not accept
				ownership of a prescription drug product unless the previous owner, prior to,
				or at the time of, the transaction, provides transaction history and a
				transaction statement for the prescription drug product;
									(ii)prior to, or at
				the time of, each transaction in which the repackager transfers ownership of a
				prescription drug product, provide the subsequent owner with transaction
				history and a transaction statement;
									(iii)maintain the
				transaction information for each transaction described in clause (i) or (ii)
				for not less than 3 years after the transaction; and
									(iv)maintain records
				that allow the repackager to associate the prescription drug product identifier
				the repackager affixes or imprints with the prescription drug product
				identifier assigned by the original manufacturer of the prescription drug
				product.
									(B)Returns
				exceptionNotwithstanding
				subparagraph (A)(ii), a repackager may return prescription drug product to the
				trading partner from whom the repackager obtained the prescription drug product
				without providing the information required under such subparagraph.
								(C)Requests for
				informationUpon a request by the Secretary or other appropriate
				Federal or State official, in the event of a recall or for the purpose of
				investigating a suspect prescription drug product or an illegitimate
				prescription drug product, a repackager shall, not later than 2 business days
				after receiving the request or in such other reasonable time as determined by
				the Secretary, provide the applicable transaction history and transaction
				statement for the prescription drug product.
								(2)Prescription
				drug product identifierBeginning not later than 6 years after
				the date of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, a repackager—
								(A)shall affix or
				imprint a prescription drug product identifier to each package and homogenous
				case of prescription drug product intended to be introduced in a
				transaction;
								(B)shall maintain the
				prescription drug product identifier for such prescription drug product for not
				less than 3 years after the date of the transaction; and
								(C)may engage in
				transactions involving a prescription drug product only if such prescription
				drug product is encoded with a prescription drug product identifier except as
				provided in subsection (a)(4).
								(3)Authorized
				trading partnersBeginning on
				January 1, 2015, a repackager shall ensure that each of its trading partners is
				authorized.
							(4)VerificationBeginning
				not later than January 1, 2015, a repackager shall implement systems to enable
				the repackager to comply with the following requirements:
								(A)Suspect
				prescription drug product
									(i)In
				generalUpon making a determination that a prescription drug
				product in the possession or control of the repackager is a suspect
				prescription drug product, or upon receiving a request for verification from
				the Secretary that a prescription drug product within the possession or control
				of a repackager is a suspect prescription drug product, a repackager shall
				promptly conduct an investigation to determine whether the prescription drug
				product is an illegitimate prescription drug product, including—
										(I)beginning not
				later than 6 years after the date of the enactment of the
				Safeguarding America’s Pharmaceuticals Act of
				2013, verifying the prescription drug product at the package
				level;
										(II)validating any
				applicable transaction information in the possession of the repackager;
				and
										(III)otherwise
				investigating to determine whether the prescription drug product is an
				illegitimate prescription drug product.
										(ii)Cleared
				prescription drug productIf the repackager determines that a
				suspect prescription drug product is not an illegitimate prescription drug
				product, the repackager shall promptly notify the Secretary of such
				determination and such prescription drug product may be further
				distributed.
									(iii)RecordsA
				repackager shall keep records of its investigation of a suspect prescription
				drug product for not less than 3 years after the conclusion of the
				investigation.
									(B)Illegitimate
				prescription drug product
									(i)In
				generalUpon receiving notice
				that a manufacturer of a prescription drug product has determined that a
				prescription drug product in the possession or control of a repackager is an
				illegitimate prescription drug product, the repackager shall—
										(I)quarantine such
				prescription drug product within the possession or control of the repackager
				from prescription drug product intended for distribution; and
										(II)provide for the disposition of the
				illegitimate prescription drug product within the possession or control of the
				repackager.
										(ii)Trading
				partnerUpon determining that
				a prescription drug product in the possession or control of a trading partner
				is an illegitimate prescription drug product, the repackagers shall take
				reasonable steps to assist the trading partner to provide for the disposition
				of the illegitimate prescription drug product.
									(iii)Making a
				notificationUpon determining that a prescription drug product in
				the possession or control of the repackager is an illegitimate prescription
				drug product, the repackager shall notify the Secretary of such determination
				not later than 24 hours after making such determination. The Secretary shall
				determine whether additional trading partner notification is
				appropriate.
									(iv)Responding to a
				notificationUpon the receipt of a notification from the
				Secretary that a determination has been made that a prescription drug product
				is an illegitimate prescription drug product, a repackager shall—
										(I)identify all
				illegitimate prescription drug products that are subject to such notification
				and in the possession or control of the repackager, including any such
				prescription drug product that is subsequently received; and
										(II)perform the
				activities described in clause (i).
										(v)RecordsA
				repackager shall keep records of the disposition of an illegitimate
				prescription drug product for not less than 3 years after the conclusion of the
				disposition.
									(C)Electronic
				databaseA repackager may satisfy the requirements of this
				paragraph through the use of a secure electronic database developed and
				operated by the manufacturer or another entity. The owner of such database
				shall establish the requirements and processes to respond to requests and may
				provide for data access to other members of the pharmaceutical distribution
				supply chain, as appropriate. The development and operation of such a database
				shall not relieve a repackager of the requirement under this paragraph to
				respond to a verification request submitted by means other than a secure
				electronic database.
								(D)Returned
				prescription drug productBeginning not later than 6 years after
				the date of the enactment of the Safeguarding
				America’s Pharmaceuticals Act of 2013, upon receipt of a returned
				prescription drug product that the repackager intends to further distribute,
				before further distributing such prescription drug product, the repackager
				shall—
									(i)verify the
				prescription drug product identifier for each sealed homogeneous case of such
				prescription drug product; or
									(ii)if such
				prescription drug product is not in a sealed homogeneous case, verify the
				prescription drug product identifier on each package.
									(f)Third-Party
				logistics provider requirements
							(1)Authorized
				trading partnersBeginning on
				January 1, 2015, a third-party logistics provider shall ensure that each of its
				trading partners is authorized.
							(2)VerificationBeginning not later than January 1, 2015, a
				third-party logistics provider shall implement systems to enable the
				third-party logistics provider to comply with the following
				requirements:
								(A)Suspect
				prescription drug product
									(i)In
				generalUpon making a determination that a prescription drug
				product in the possession or control of a third-party logistics provider is a
				suspect prescription drug product, a third-party logistics provider shall
				promptly notify the owner of such prescription drug product of the need to
				conduct an investigation to determine whether the prescription drug product is
				an illegitimate prescription drug product.
									(ii)Cleared
				prescription drug productIf the owner of the prescription drug
				product notifies the third-party logistics provider of the determination that a
				suspect prescription drug product is not an illegitimate prescription drug
				product, such prescription drug product may be further distributed.
									(iii)RecordsA
				third-party logistics provider shall keep records of the activities described
				in clauses (i) and (ii) with respect to a suspect prescription drug product for
				not less than 3 years after the conclusion of the investigation.
									(B)Illegitimate
				prescription drug product
									(i)In
				generalUpon receiving notice
				that a manufacturer of a prescription drug product has determined that a
				prescription drug product in the possession or control of a third-party
				logistics provider is an illegitimate prescription drug product, the
				third-party logistics provider shall—
										(I)quarantine such
				prescription drug product within the possession or control of the third-party
				logistics provider from prescription drug product intended for
				distribution;
										(II)promptly notify the owner of such
				prescription drug product of the need to provide for the disposition of such
				prescription drug product; and
										(III)promptly transfer possession of the
				prescription drug product to the owner of such prescription drug product to
				provide for the disposition of the prescription drug product.
										(ii)Making a
				notificationUpon determining that a prescription drug product in
				the possession or control of the third-party logistics provider is an
				illegitimate prescription drug product, the third-party logistics provider
				shall notify the Secretary not later than 24 hours after making such
				determination. The Secretary shall determine whether additional trading partner
				notification is appropriate.
									(iii)Responding to
				a notificationUpon the receipt of a notification from the
				Secretary, a third-party logistics provider shall—
										(I)identify all
				illegitimate prescription drug products subject to such notification that are
				in the possession or control of the third-party logistics provider, including
				any such prescription drug product that is subsequently received; and
										(II)perform the
				activities described in clause (i).
										(iv)RecordsA
				third-party logistics provider shall keep records of the activities described
				in clauses (i) and (ii) with respect to an illegitimate prescription drug
				product for not less than 3 years after the conclusion of the
				disposition.
									(g)Drop
				shipmentsThis section does not apply to any entity,
				notwithstanding its status as a wholesale distributor or repackager, or other
				status that is not involved in the physical handling, distribution, or storage
				of a prescription drug product. For purposes of this subsection, facilitating
				the distribution of a prescription drug product by providing various
				administrative services, including processing of orders and payments, shall
				not, by itself, be construed as being involved in the handling, distribution,
				or storage of a prescription drug
				product.
						.
		3.Enhanced drug
			 distribution security
			(a)Pilot
			 projects
				(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall establish one or more pilot projects in
			 coordination with manufacturers, repackagers, wholesale distributors,
			 third-party logistics providers, and dispensers to explore and evaluate methods
			 to enhance the safety and security of the pharmaceutical distribution supply
			 chain.
				(2)Content
					(A)In
			 generalThe Secretary shall ensure that the pilot projects under
			 paragraph (1) collectively—
						(i)reflect the
			 diversity of the pharmaceutical distribution supply chain; and
						(ii)include
			 participants representative of every sector within the pharmaceutical
			 distribution supply chain, including participants representative of small
			 businesses.
						(B)Project
			 designThe pilot projects shall be designed to—
						(i)utilize the
			 prescription drug product identifier for tracing of a prescription drug
			 product, which utilization may include—
							(I)verification of
			 the prescription drug product identifier of a prescription drug product;
			 and
							(II)the use of
			 aggregation and inference;
							(ii)improve the
			 technical capabilities of each sector within the pharmaceutical supply chain to
			 comply with systems and processes needed to utilize the prescription drug
			 product identifiers to enhance tracing of a prescription drug product;
			 and
						(iii)conduct such
			 other activities as the Secretary determines appropriate to explore and
			 evaluate methods to enhance the safety and security of the pharmaceutical
			 distribution supply chain.
						(b)Public
			 meetings
				(1)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, and at least every 6 months thereafter until the submission of the
			 report required by subsection (e)(2), the Secretary shall hold a public meeting
			 to enhance the safety and security of the pharmaceutical distribution supply
			 chain. In conducting such meetings, the Secretary shall take all measures
			 reasonable and practicable to ensure the protection of confidential commercial
			 information and trade secrets.
				(2)ContentIn
			 conducting meetings under this subsection, the Secretary shall seek to address,
			 in at least one such meeting, each of the following topics:
					(A)Best practices in
			 each of the sectors within the pharmaceutical distribution supply chain to
			 implement the requirements of section 582 of the Federal Food, Drug, and
			 Cosmetic Act, as added by section 2.
					(B)The costs and
			 benefits of implementation of such section 582, including the impact on each
			 pharmaceutical distribution supply chain sector and on public health.
					(C)Whether additional
			 electronic traceability requirements, including tracing of prescription drug
			 product at the package level, are feasible, cost effective, overly burdensome
			 on small businesses, and needed to protect public health.
					(D)The systems and
			 processes needed to utilize the prescription drug product identifiers to
			 enhance tracing of prescription drug product at the package level, including
			 allowing for verification, aggregation, and inference by each sector within the
			 pharmaceutical distribution supply chain for cases, pallets, totes, and other
			 containers of aggregated prescription drug product as necessary.
					(E)The technical
			 capabilities and legal authorities, if any, needed to establish an electronic
			 system that provides for enhanced tracing of prescription drug product at the
			 package level.
					(F)The impact that
			 the requirements, systems, processes, capabilities, and legal authorities
			 referred to in subparagraphs (C), (D), and (E) would have on patient safety,
			 the drug supply, cost and regulatory burden, the timeliness of patient access
			 to prescription drugs, and small businesses.
					(c)Study of the
			 pharmaceutical distribution supply chain
				(1)In
			 generalThe Comptroller
			 General of the United States shall conduct a study to examine implementation of
			 the requirements established under subchapter H of chapter V of the Federal
			 Food, Drug, and Cosmetic Act, as added by section 2, in order to inform the
			 regulations promulgated under this section.
				(2)ConsiderationIn
			 conducting the study under this subsection, the Comptroller General shall
			 provide for stakeholder input and shall consider the following:
					(A)The implementation
			 of the requirements established under such subchapter H with respect to—
						(i)the
			 ability of the health care system collectively to maintain patient access to
			 medicines;
						(ii)the
			 scalability of such requirements, including with respect to prescription drug
			 product lines; and
						(iii)the capability
			 of different sectors within the pharmaceutical distribution supply chain,
			 including small businesses, to affix and utilize the prescription drug product
			 identifier.
						(B)The need for
			 additional legal authorities and activities to address additional gaps in the
			 pharmaceutical distribution supply chain, if any, after the implementation of
			 the requirements established under such subchapter H with respect to—
						(i)the systems and processes needed to enhance
			 tracing of prescription drug product at the package level, including the use
			 and evaluation of verification, aggregation, and inference by each sector
			 within the pharmaceutical distribution supply chain as necessary;
						(ii)the
			 impact, feasibility, and cost effectiveness that additional requirements
			 pursuant to this section would have on each pharmaceutical distribution supply
			 chain sector and the public health; and
						(iii)the systems and
			 processes needed to enhance interoperability among trading partners.
						(C)Risks to the security and privacy of data
			 collected, maintained, or exchanged pursuant to the requirements established
			 under such subchapter H.
					(d)Small
			 dispensers
				(1)In
			 generalNot later than 10
			 years after the date of the enactment of this Act, the Secretary shall enter
			 into a contract with a private, independent consulting firm with relevant
			 expertise to conduct a technology and software study on the feasibility of
			 dispensers that have 25 or fewer full-time employees conducting interoperable,
			 electronic tracing of prescription drug products at the package level.
				(2)ConditionAs a condition of the award of a contract
			 under paragraph (1), the private independent consulting firm awarded such
			 contract shall agree to consult with dispensers that have 25 or fewer full-time
			 employees when conducting the study under such subparagraph.
				(3)Study
			 contentThe study conducted under paragraph (1) shall assess
			 whether, with respect to conducting interoperable, electronic tracing of
			 prescription drug products at the package level, the necessary hardware and
			 software—
					(A)is readily accessible to such
			 dispensers;
					(B)is not prohibitively expensive to obtain,
			 install, and maintain for such dispensers; and
					(C)can be integrated into business practices,
			 such as interoperability with wholesale distributors, for such
			 dispensers.
					(4)PublicationThe
			 Secretary shall publish—
					(A)the statement of work for the study
			 conducted under paragraph (1) for public comment not later than 30 days before
			 commencing the study; and
					(B)the final version of such study for public
			 comment not later than 30 days after such study is completed.
					(5)Report to
			 CongressNot later than 30
			 days after the date on which the study conducted under paragraph (1) is
			 completed, the Secretary shall submit to the Committee on Energy and Commerce
			 of the House of Representatives and the Committee on Health, Education, Labor,
			 and Pensions of the Senate, a report on the findings of the study and any
			 recommendations to improve the technology and software available to small
			 dispensers for purposes of conducting electronic, interoperable tracing of
			 prescription drug products at the package level.
				(6)Public
			 meetingNot later than 180
			 days after the date on which the study conducted under paragraph (1) is
			 completed, the Secretary shall hold a public meeting at which members of the
			 public, including stakeholders, may present their views on the study.
				(e)Reports
				(1)GAO
			 reportNot later than 12 years after the date of the enactment of
			 this Act, the Comptroller General shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate a report on the results of the
			 study conducted under subsection (c).
				(2)FDA
			 reportNot later than 12 years after the date of the enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Commerce of
			 the House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate a report on the results of the pilot program conducted
			 under subsection (a), taking into consideration—
					(A)the comments
			 received during the public meetings conducted under subsection (b); and
					(B)the results of the
			 study conducted, and the public comments received during the public meeting
			 held, under subsection (d).
					(f)Establishment of
			 additional requirements
				(1)In
			 generalNotwithstanding any
			 other provision of this Act, including the amendments made by this Act, not
			 earlier than January 1, 2027, and not later than March 1, 2027, the Secretary
			 shall issue proposed regulations that establish additional requirements to
			 prevent a suspect product, illegitimate product, or a product that is
			 counterfeit, stolen, diverted, or otherwise unfit for distribution from
			 entering into or being further distributed in the supply chain,
			 including—
					(A)requirements related to the use of
			 interoperable electronic systems and technologies for enhanced tracing of
			 prescription drug product at the package level, which may include verification
			 of the prescription drug product identifier of a package of prescription drug
			 product and enhanced verification of saleable returns;
					(B)requirements related to the use of
			 additional prescription drug product identifiers or prescription drug product
			 identifier technology that meet the standards developed under section 582(a)(2)
			 of the Federal Food, Drug, and Cosmetic Act, as added by section 2;
					(C)requirements related to the use of
			 aggregation, inference, and other methods, which shall permit the use of
			 aggregation and inference for cases, pallets, totes, and other containers of
			 aggregated prescription drug products by each sector of the pharmaceutical
			 distribution supply chain, if determined to be necessary components of the
			 systems and technologies referred to in subparagraph (A); and
					(D)other data
			 transmission and maintenance requirements and interoperability
			 standards.
					(2)FlexibilityThe
			 requirements described in paragraph (1) shall provide for flexibility for a
			 member of the pharmaceutical supply chain, by—
					(A)with respect to dispensers, allowing a
			 dispenser to enter into a written agreement with a third party, including an
			 authorized wholesale distributor, under which—
						(i)the
			 third party confidentially maintains any information required to be maintained
			 under such requirements for the dispenser; and
						(ii)the
			 dispenser maintains a copy of the written agreement and is not relieved of the
			 other obligations of the dispenser under such requirements;
						(B)establishing a process by which an
			 authorized manufacturer, repackager, wholesale distributor, or dispenser may
			 request a waiver from any such requirements if the Secretary determines that
			 such requirements would result in an undue economic hardship on the
			 manufacturer, wholesale distributor, or dispenser;
					(C)not requiring the adoption of specific
			 business systems by a member of the pharmaceutical supply chain for the
			 maintenance and transmission of prescription drug product tracing data;
			 and
					(D)prescribing alternative methods of
			 compliance for small businesses, as specified in paragraph (4).
					(3)ConsiderationsIn
			 issuing proposed regulations under paragraph (1), the Secretary shall
			 consider—
					(A)the results of, and public comments
			 resulting from, the pilot project conducted under subsection (a);
					(B)the public
			 meetings held under subsection (b) and public comments from such
			 meetings;
					(C)the studies
			 conducted under subsections (c) and (d);
					(D)the reports
			 submitted under subsection (e);
					(E)the public health benefits of such
			 regulations compared with the cost of compliance with the requirements
			 contained in such regulations, including with respect to entities of varying
			 sizes and capabilities; and
					(F)the diversity of the pharmaceutical
			 distribution supply chain by providing appropriate flexibility for each sector
			 in the supply chain, including small businesses.
					(4)Small business
			 protectionThe Secretary,
			 taking into consideration the study conducted under paragraph (d), shall, if
			 the Secretary determines that the requirements established pursuant to
			 paragraph (1) would result in an undue economic hardship on small businesses,
			 provide for alternative methods of compliance with any such requirement by
			 small businesses, including—
					(A)establishing timelines for such compliance
			 (including compliance by dispensers with 25 or fewer full-time employees) that
			 do not impose undue economic hardship for small businesses, including
			 dispensers with respect to which the study concluded has insufficient hardware
			 and software to conduct interoperable, electronic tracing of prescription drug
			 products at the package level; and
					(B)establishing a process by which a dispenser
			 may request a waiver from any such requirement.
					(5)RegulationsIn
			 issuing regulations to carry out this subsection, the Secretary shall—
					(A)issue a notice of proposed rulemaking that
			 includes a copy of the proposed rule;
					(B)provide for a period of not less than 60
			 days for comments on the proposed rule; and
					(C)provide for an effective date of the final
			 rule that is 2 years after the date on which such final rule is
			 published.
					(6)SunsetThe requirements regarding the provision
			 and receipt of transaction history and transaction statements under section 582
			 of the Federal Food, Drug, and Cosmetic Act, as added by section 2, shall cease
			 to be effective on the date on which the regulations issued under this section
			 are fully implemented.
				(g)DefinitionsIn this section:
				(1)The terms defined in section 581 of the
			 Federal Food, Drug, and Cosmetic Act, as added by section 2, shall have the
			 same meanings in this section as such terms are given in such section
			 581.
				(2)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Commissioner of Food and Drugs.
				4.National
			 standards for wholesale distributors
			(a)StandardsChapter
			 V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is
			 amended—
				(1)in section 503 (21
			 U.S.C. 353), by striking (e)(1)(A) and all that follows through
			 (3) For the purposes of this subsection and subsection (d)— and
			 inserting the following:
					
						(e)For purposes of subsection
				(d)—
						;
				(2)in section 503(e) (21 U.S.C. 353(e)), by
			 redesignating subparagraphs (A) and (B) as paragraphs (1) and (2),
			 respectively; and
				(3)in subchapter H,
			 as added by section 2, by adding at the end the following:
					
						583.National
				standards for wholesale distributors
							(a)Standards
								(1)In
				generalThe Secretary shall establish, by regulation, standards
				for the licensing of persons that make wholesale distributions.
								(2)RequirementsThe
				standards under paragraph (1) shall, with respect to wholesale distributions,
				include requirements for—
									(A)the storage and
				handling of drugs subject to section 503(b)(1), including facility
				requirements;
									(B)the establishment
				and maintenance of records of the distributions of such drugs;
									(C)the furnishing of
				a bond or other equivalent means of security in accordance with paragraph
				(3);
									(D)mandatory
				background checks and fingerprinting of facility managers or designated
				representatives;
									(E)the establishment
				and implementation of qualifications for key personnel;
									(F)the mandatory
				physical inspection of any facility to be used in wholesale distribution within
				a reasonable timeframe from the initial application for licensure of the
				wholesale distributor; and
									(G)in accordance with
				paragraph (5), the prohibition of certain persons from engaging in wholesale
				distribution.
									(3)Bond or other
				securityThe requirements under paragraph (2)(C) shall provide
				for the following:
									(A)An applicant that
				is not a government-owned-and-operated wholesale distributor, for the issuance
				or renewal of a wholesale distributor license, shall submit a surety bond of
				$100,000 or other equivalent means of security acceptable to the applicable
				licensing authority.
									(B)For purposes of
				subparagraph (A), the applicable licensing authority may accept a surety bond
				of less than $100,000 if the annual gross receipts of the previous tax year for
				the wholesale distributor is $10,000,000 or less, in which case the surety bond
				may not be less than $25,000.
									(C)If a wholesale
				distributor can provide evidence that it possesses the required bond in a
				State, the requirement for a bond in another State is waived.
									(4)InspectionsTo
				satisfy the inspection requirement under paragraph (2)(F), the Secretary may
				conduct the inspection, or may accept an inspection by—
									(A)the government of
				the State in which the facility is located; or
									(B)a third-party
				accreditation or inspection service approved by the Secretary.
									(5)Prohibited
				personsThe requirements under paragraph (2) shall include
				requirements to prohibit a person from receiving or maintaining licensure for
				wholesale distribution if the person—
									(A)has been convicted
				of—
										(i)any felony for
				conduct relating to wholesale distribution;
										(ii)any felony
				violation of section 301(i) or 301(k); or
										(iii)any felony
				violation of section 1365 of title 18, United States Code, relating to
				prescription drug product tampering; or
										(B)has engaged in a
				pattern of violating the requirements of this section that presents a threat of
				serious adverse health consequences or death to humans.
									(b)Reporting by
				licensed wholesale distributors
								(1)Annual
				reportBeginning not later than 1 year after the date of the
				enactment of this section, each person engaged in wholesale distribution in
				interstate commerce shall submit on an annual basis, and update as necessary, a
				report to the Secretary including—
									(A)the wholesale
				distributor’s name;
									(B)the wholesale
				distributor’s address;
									(C)a listing of each
				State in which the wholesale distributor is licensed for wholesale
				distribution; and
									(D)any disciplinary
				actions taken by a State, the Federal Government, or a foreign government
				during the reporting period against the wholesale distributor.
									(2)Posting on
				InternetThe Secretary shall post on the public Internet Website
				of the Food and Drug Administration the name of each wholesale distributor, and
				the State in which each such distributor is licensed, based on reports under
				paragraph (1).
								(c)Preservation of
				State authorityThis subchapter does not prohibit a State
				from—
								(1)licensing
				wholesale distributors for the conduct of wholesale distribution activities in
				the State in accordance with this subchapter; and
								(2)collecting fees
				from wholesale distributors in connection with such licensing,
								so long as the State does not
				require such licensure to the extent to which an entity is engaged in
				third-party logistics provider activities.(d)DefinitionIn
				this section, the term wholesale distribution means the
				distribution of a drug subject to section 503(b)(1) to a person other than a
				consumer or patient, but does not include—
								(1)intracompany
				distribution of any drug between members of an affiliated group (as defined in
				section 1504(a) of the Internal Revenue Code of 1986);
								(2)the distribution
				of a drug, or an offer to distribute a drug among hospitals or other health
				care entities which are under common control;
								(3)the distribution
				of a drug or an offer to distribute a drug for emergency medical reasons,
				including a public health emergency declaration pursuant to section 319 of the
				Public Health Service Act, except that a drug shortage not caused by a public
				health emergency shall not constitute such an emergency medical reason;
								(4)dispensing of a
				drug pursuant to a valid prescription executed in accordance with subsection
				503(b)(1);
								(5)the distribution
				of minimal quantities of drug by a licensed retail pharmacy to a licensed
				practitioner for office use;
								(6)the distribution
				of a drug or an offer to distribute a drug by a charitable organization to a
				nonprofit affiliate of the organization to the extent otherwise permitted by
				law;
								(7)the purchase or
				other acquisition by a dispenser, hospital, or other health care entity of a
				drug for use by such dispenser, hospital, or other health care entity;
								(8)the distribution
				of a drug by the manufacturer of such drug;
								(9)the receipt or
				transfer of a drug by an authorized third-party logistics provider provided
				that such third-party logistics provider does not take ownership of the
				drug;
								(10)the transport of
				a drug by a common carrier, provided that the common carrier does not take
				ownership of the drug;
								(11)the distribution
				of a drug, or an offer to distribute a drug, by an authorized repackager that
				has taken ownership of the drug and repacked it in accordance with section
				582(e);
								(12)saleable drug
				returns when conducted by a dispenser in accordance with section 203.23 of
				title 21, Code of Federal Regulations (or any successor regulation);
								(13)the distribution
				of a combination prescription drug product described in section
				581(20)(B)(xii);
								(14)the distribution
				of a medical convenience kit described in section 581(21)(B)(xiii);
								(15)the distribution
				of an intravenous drug that, by its formulation, is intended for the
				replenishment of fluids and electrolytes (such as sodium, chloride, and
				potassium) or calories (such as dextrose and amino acids);
								(16)the distribution
				of an intravenous drug used to maintain the equilibrium of water and minerals
				in the body, such as dialysis solutions;
								(17)the distribution
				of a drug that is intended for irrigation or reconstitution, or sterile water,
				whether intended for such purposes or for injection;
								(18)the distribution
				of compressed medical gas (as defined in section 581(21)(C));
								(19)facilitating the
				distribution of a prescription drug product by providing administrative
				services, such as processing of orders and payments, without physical handling,
				distribution, or storage of a prescription drug product; or
								(20)(A)the distribution of a
				product by a dispenser, or a wholesale distributor acting at the direction of
				the dispenser, to a repackager registered under section 510 for the purpose of
				repackaging the drug for use by that dispenser or another health care entity
				that is under the dispenser’s ownership or control, so long as the dispenser
				retains ownership of the prescription drug product; and
									(B)the saleable or nonsaleable return by such
				repackager of such prescription drug product.
									(e)Effective
				dateThe standards required by subsection (a) shall take effect
				not later than 2 years after the date of the enactment of this section. The
				Secretary shall issue the regulations required by subsection (a) not later than
				1 year after the date of the enactment of this
				Act.
							.
				(b)Conforming
			 amendmentSection 804(a)(5)(A) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 384(a)(5)(A)) is amended by striking
			 503(e)(2)(A) and inserting 583(a).
			5.National
			 licensure standards for third-party logistics providersSubchapter H of chapter V of the Federal
			 Food, Drug, and Cosmetic Act, as amended by section 4, is further amended by
			 adding at the end the following:
			
				584.National
				licensure standards for third-party logistics providers
					(a)License
				requirementNo facility may engage in the activities of a
				third-party logistics provider in any State unless—
						(1)the facility is
				licensed—
							(A)by the State from which the drug is
				distributed by the third-party logistics provider in accordance with a
				qualified licensing program, if the State has such a program; or
							(B)by the Secretary
				under this section, if the State from which the drug is distributed does not
				have such a program; and
							(2)if the drug is distributed interstate and
				the facility is not licensed by the Secretary under paragraph (1)(B), registers
				with the State into which the drug is distributed if such State requires such
				registration.
						(b)Reporting by
				licensed third-Party logistics providers
						(1)Annual
				reportBeginning not later than 1 year after the date of the
				enactment of this section, each facility engaged in the activities of a
				third-party logistics provider shall submit on an annual basis, and update as
				necessary, a report to the Secretary including—
							(A)the facility’s
				name;
							(B)the facility’s
				address;
							(C)a listing of each
				jurisdiction (whether State or Federal) in which the facility is licensed for
				third-party logistics provider activities; and
							(D)any disciplinary
				actions taken by a State or Federal licensing authority during the reporting
				period against the facility.
							(2)Posting on
				InternetThe Secretary shall
				post on the public Internet Website of the Food and Drug Administration the
				name of each third-party logistics provider, and each jurisdiction (whether
				State or Federal) in which the provider is licensed, based on reports under
				paragraph (1).
						(c)Preservation of
				State authorityThis subchapter does not prohibit a State
				from—
						(1)licensing
				third-party logistic providers for the conduct of third-party logistics
				provider activities in the State in accordance with this subchapter; and
						(2)collecting fees
				from third-party logistics providers in connection with such licensing,
						so long as the State does not
				require such licensure to the extent to which an entity is engaged in wholesale
				distribution.(d)Costs
						(1)Authorized
				licensure feesIn the case of a facility engaging in the
				activities of a third-party logistics provider licensed by the Secretary under
				this section, the Secretary may assess and collect a reasonable fee in an
				amount equal to the costs to the Federal Government of establishing and
				administering the licensure program established, and conducting period
				inspections, under this section.
						(2)AdjustmentThe
				Secretary shall adjust the amount of the fee under paragraph (1) on an annual
				basis, if necessary, to generate an amount of revenue equal to the costs
				referred to in such paragraph.
						(3)AvailabilityFees assessed and collected under this
				subsection shall be available for obligation only to the extent and in the
				amount provided in advance in appropriations Acts. Such fees shall remain
				available until expended.
						(e)License
				regulations
						(1)In
				generalThe Secretary shall establish, by regulation, standards,
				terms, and conditions for licensing persons to engage in third-party logistics
				provider activities.
						(2)ContentThe
				regulations under paragraph (1) shall—
							(A)include standards relating to eligibility
				for, and revocation and reissuance of, licenses;
							(B)establish a
				process by which the applicable licensing authority will, upon request by a
				third-party logistics provider that is accredited by a third-party
				accreditation program approved by the Secretary, issue a license to the
				provider;
							(C)establish a
				process by which the Secretary shall issue a license to a third-party logistics
				provider if the Secretary is not able to approve a third-party accreditation
				program because no such program meets the Secretary’s requirements necessary
				for approval of such a third-party accreditation program;
							(D)require that the
				third-party logistics provider comply with storage practices, as determined by
				the Secretary, at the provider’s facilities, including—
								(i)maintaining access
				to warehouse space of suitable size to facilitate safe operations, including a
				suitable area to quarantine suspect prescription drug product;
								(ii)maintaining
				adequate security; and
								(iii)having written
				policies and procedures to—
									(I)address receipt,
				security, storage, inventory, shipment, and distribution of a prescription drug
				product;
									(II)identify, record,
				and report confirmed losses or thefts in the United States;
									(III)correct errors
				and inaccuracies in inventories;
									(IV)provide support
				for manufacturer recalls;
									(V)prepare for,
				protect against, and address any reasonably foreseeable crisis that affects
				security or operation at the facility, such as a strike, fire, or flood;
									(VI)ensure that any
				expired prescription drug product is segregated from other prescription drug
				products and returned to the manufacturer or repackager or destroyed;
									(VII)maintain the
				capability to electronically trace the receipt and outbound distribution of a
				prescription drug product, and supplies and records of inventory; and
									(VIII)quarantine or
				destroy a suspect prescription drug product if directed to do so by the
				respective manufacturer, wholesale distributor, dispenser, or an authorized
				government agency;
									(E)provide for
				periodic inspection, as determined by the Secretary, of such facility warehouse
				space to ensure compliance with this section;
							(F)prohibit a
				facility from having as a manager or designated representative anyone convicted
				of any felony violation of section 301(i) or 301(k) or any felony violation of
				section 1365 of title 18, United States Code, relating to prescription drug
				product tampering;
							(G)perform mandatory
				background checks of the provider’s facility managers or designated
				representatives of such managers;
							(H)require a
				third-party logistics provider to provide to the applicable licensing
				authority, upon the authority’s request, a list of all prescription drug
				product manufacturers, wholesale distributors, and dispensers for whom the
				third-party logistics provider provides services at the provider’s facilities;
				and
							(I)include procedures
				under which any third-party logistics provider license—
								(i)will expire on the
				date that is 3 years after issuance of the license; and
								(ii)may be renewed
				for additional 3-year periods.
								(f)Validity of
				licenseA license issued under this section shall remain valid as
				long as such third-party logistics provider remains accredited by the
				Secretary, subject to renewal under subsection (d). If the Secretary finds that
				the third-party accreditation program demonstrates that all applicable
				requirements for licensure under this section are met, the Secretary shall
				issue a license under this section to a third-party logistics provider
				receiving accreditation.
					(g)Qualified
				licensing program definedIn this section, the term
				qualified licensing program means a program meeting the
				requirements of this section and the regulations thereunder.
					(h)Effective
				dateThe requirements of this section shall take effect not later
				than 1 year after the date of the enactment of this section. The Secretary
				shall issue the regulations required by subsection (d) not later than 180 days
				after the date of the enactment of this
				section.
					.
		6.Penalties
			(a)Prohibited
			 actsSection 301(t) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 331(t)) is amended by striking or the distribution of drugs
			 in violation of section 503(e) or the failure to otherwise comply with the
			 requirements of section 503(e) and inserting the failure to
			 comply with any requirement of section 582, engaging in the wholesale
			 distribution of a drug in violation of section 583 or the failure to otherwise
			 comply with the requirements of section 583, or engaging in the activities of a
			 third-party logistics provider in violation of section 584 or the failure to
			 otherwise comply with the requirements of section 584.
			(b)Enhanced penalty
			 for knowing unlicensed activitiesSection 303(b)(1)(D) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(b)(1)(D)) is amended by
			 striking 503(e)(2)(A) and inserting 583 or
			 584.
			(c)MisbrandingSection
			 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by
			 adding at the end the following:
				
					(bb)If it is a drug
				and it fails to bear a prescription drug product identifier as required by
				section
				582.
					.
			7.Uniform national
			 policySubchapter H of chapter
			 V of the Federal Food, Drug, and Cosmetic Act, as amended by section 5, is
			 further amended by adding at the end the following:
			
				585.Uniform
				national policy
					(a)Preemption of
				State prescription drug product tracing and other
				requirementsBeginning on the date of the enactment of the
				Safeguarding America’s Pharmaceuticals Act of
				2013, no State or political subdivision of a State may establish
				or continue in effect any requirements for tracing drugs through the
				distribution system (including any requirements with respect to paper or
				electronic pedigrees, track and trace, statements of distribution history,
				transaction history, or transaction statements, or verification, investigation,
				disposition, alerts, or recordkeeping relating to the pharmaceutical
				distribution supply chain system) that—
						(1)are inconsistent
				with, more stringent than, or in addition to any requirements applicable under
				this Act; or
						(2)are inconsistent
				with any applicable waiver, exception, or exemption issued by the Secretary
				under section 582(a).
						(b)Standards or
				licensure
						(1)In
				generalBeginning on the date of the enactment of
				Safeguarding America’s Pharmaceuticals Act of
				2013, no State or political subdivision of a State may establish
				or continue any standards, requirements, or regulations with respect to
				wholesale drug distributor or third-party logistics provider licensure which
				are inconsistent with, less stringent than, in addition to, or more stringent
				than, the standards and requirements under this Act.
						(2)Licensing
				feesParagraph (1) does not
				affect the authority of a State to collect fees from wholesale drug
				distributors or third-party logistics providers in connection with State
				licensing under section 583 or 584 pursuant to a licensing program meeting the
				requirements of such sections.
						(3)Enforcement,
				suspension, and revocation of licensesNotwithstanding paragraph (1), a
				State—
							(A)may take
				administrative action, including fines, to enforce a licensure requirement
				promulgated by the State in accordance with this Act;
							(B)may provide for
				the suspension or revocation of licenses issued by the State for violations of
				the laws of such State;
							(C)upon conviction of
				a person for a violation of Federal, State, or local controlled substance laws
				or regulations, may provide for fines, imprisonment, or civil penalties;
				and
							(D)may regulate
				activities of entities licensed pursuant to section 583 or 584 in a manner that
				is consistent with the provisions of this
				subchapter.
							.
		8.Electronic
			 labeling
			(a)In
			 generalSection 502(f) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352(f)) is amended by adding at
			 the end the following new sentence: Required labeling (other than
			 immediate container or carton labels) that is intended for use by a physician,
			 a pharmacist, or another health care professional, and that provides directions
			 for human use of a drug subject to section 503(b)(1), may (except as necessary
			 to mitigate a safety risk, as specified by the Secretary in regulation) be made
			 available by electronic means instead of paper form, provided that such
			 labeling complies with all applicable requirements of law, the manufacturer or
			 distributor, as applicable, affords health care professionals and authorized
			 dispensers (as defined in section 581) the opportunity to request the labeling
			 in paper form, and after such a request the manufacturer or distributor
			 promptly provides the requested information without additional
			 cost..
			(b)RegulationsThe Secretary of Health and Human Services
			 shall promulgate regulations implementing the amendment made by subsection
			 (a).
			(c)ApplicationThe
			 last sentence of section 502(f) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 352(f)), as added by subsection (a), shall apply beginning on the
			 earlier of—
				(1)the effective date
			 of final regulations promulgated under subsection (b); or
				(2)the day that is
			 180 days after the date of enactment of this Act.
				
	
		
			Passed the House of
			 Representatives June 3, 2013.
			Karen L. Haas,
			Clerk
		
	
